           Case 1:20-cv-08562-VEC Document 19 Filed 12/16/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT                                     DATE FILED: 12/16/2020
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 HECTOR VALENCIA AND RICARDO                                 :
 VALENCIA,                                                   :
                                                             : 20-CV-8562 (VEC)
                                              Plaintiffs, :
                            -against-                        :     ORDER
                                                             :
 THREE STAR ON FIRST doing business as                       :
 THREE STAR DINER, IOANNIS                                   :
 KIRIAKAKIS, GEORGIA I. KIRIAKAKIS,                          :
 JIMMY KIRIAKAKIS                                            :
                                                             :
                                              Defendants. :
 ---------------------------------------------------------- X

VALERIE CAPRONI, United States District Court Judge:
       WHEREAS Plaintiffs have filed proof of service as to all Defendants, Dkts. 11–14;

       WHEREAS the deadline to answer or otherwise respond to the Complaint has elapsed for

all four Defendants, Dkts. 11–14;

       WHEREAS no Defendant has either appeared or answered;

       WHEREAS on November 30, 2020, the Court ordered Plaintiff to move for an order to

show cause why default judgment should not be entered against all Defendants, in accordance

with this Court’s Individual Practices, by no later than Friday, December 11, 2020, Dkt. 15;

       WHEREAS on December 11, 2020, Plaintiff’s counsel called and emailed Chambers to

inform the Court that he was experiencing internet connectivity issues;

       WHEREAS on December 11, 2020, Plaintiff’s counsel managed to post filings on ECF in

response to the Court’s Order, Dkts. 16–18; and

       WHEREAS the Clerk of Court found each of these filings deficient for various reasons

and terminated the Plaintiff’s filings;
          Case 1:20-cv-08562-VEC Document 19 Filed 12/16/20 Page 2 of 2




        IT IS HEREBY ORDERED that Plaintiff must move for an order to show cause why

default judgment should not be entered against all Defendants, in accordance with this Court’s

Individual Practices, by no later than Wednesday, December 30, 2020. The Court encourages

Plaintiff not to wait to the last minute, so that any internet connectivity issues or filing

deficiencies can be addressed in a timely manner. Failure to properly meet this deadline may

result in the Court entering an Order to Show Cause why this case should not be dismissed for

failure to prosecute.




SO ORDERED.
                                                        _________________________________
Date: December 16, 2020                                       VALERIE CAPRONI
      New York, NY                                            United States District Judge
